      Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 1 of 17 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CANADA GOOSE INC.,
                                                      Case No. 20-cv-00334
               Plaintiffs,

v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”
               Defendants.


                                          COMPLAINT

       Plaintiff Canada Goose Inc. (“Canada Goose” or “Plaintiff”) hereby brings the present

action against the Partnerships and Unincorporated Associations identified on Schedule A

attached hereto (collectively, “Defendants”) and alleges as follows:

                               I. JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, ecommerce Internet stores1 operating under the seller aliases identified

in Schedule A attached hereto (collectively, the “Seller Aliases”). Specifically, Defendants have

targeted sales to Illinois residents by setting up and operating ecommerce Internet stores that

1
 The ecommerce Internet store urls are listed on Schedule A hereto under the Online Marketplaces and
Domain Names.
      Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 2 of 17 PageID #:2




target United States consumers using one or more Seller Aliases, offer shipping to the United

States, including Illinois, accept payment in U.S. dollars and, on information and belief, have

sold products using infringing and counterfeit versions of Canada Goose’s federally registered

trademarks to residents of Illinois. Each of the Defendants is committing tortious acts in Illinois,

is engaging in interstate commerce, and has wrongfully caused Canada Goose substantial injury

in the State of Illinois.

                                     II. INTRODUCTION

        3.      This action has been filed by Canada Goose to combat ecommerce Internet store

operators who trade upon Canada Goose’s reputation and goodwill by selling and/or offering for

sale unauthorized and unlicensed products, including outerwear, using infringing and counterfeit

versions of Canada Goose’s federally registered trademarks (the “Counterfeit Canada Goose

Products”). Defendants create ecommerce Internet stores operating under one or more Seller

Aliases advertising, offering for sale and selling Counterfeit Canada Goose Products to

unknowing consumers. Ecommerce Internet stores operating under the Seller Aliases share

unique identifiers, establishing a logical relationship between them and that Defendants’

counterfeiting operation arises out of the same transaction, occurrence, or series of transactions

or occurrences. Defendants attempt to avoid and mitigate liability by operating under one or

more Seller Aliases to conceal both their identities and the full scope and interworking of their

counterfeiting operation. Canada Goose is forced to file this action to combat Defendants’

counterfeiting of its registered trademarks, as well as to protect unknowing consumers from

purchasing Counterfeit Canada Goose Products over the Internet. Canada Goose has been and

continues to be irreparably damaged through consumer confusion, dilution, and tarnishment of




                                                 2
          Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 3 of 17 PageID #:3




its valuable trademarks as a result of Defendants’ actions and seeks injunctive and monetary

relief.

                                       III. THE PARTIES

Plaintiff

           4.    Founded in a small warehouse in Toronto, Canada, Canada Goose has grown to

be an internationally recognized manufacturer, distributor and retailer of high quality, functional

outerwear, including parkas, jackets, and coats and associated accessories for men, women and

children, all of which prominently display its famous, internationally-recognized and federally-

registered trademarks, including CANADA GOOSE (collectively, the “Canada Goose

Products”). Canada Goose Products have become enormously popular and even iconic, driven

by Canada Goose’s arduous quality standards and innovative design. Among the purchasing

public, genuine Canada Goose Products are instantly recognizable as such. In the United States

and around the world, the Canada Goose brand has come to symbolize high quality, and Canada

Goose Products are among the most recognizable outerwear in the world.

           5.    Canada Goose Products are distributed and sold to consumers through its flagship

stores and retailers throughout the United States, including through authorized retailers in Illinois

such as Bloomingdales, Nordstrom, Neiman Marcus, and Saks Fifth Avenue, and also through

authorized online retailers in the United States including, but not limited to, Nordstrom,

Backcountry.com, Shopbop, and East Dane. Additionally, Canada Goose has a flagship store in

Chicago located at 800 North Michigan Avenue in the heart of Chicago’s Magnificent Mile

shopping district, a store in Boston located at 800 Boylston Street, a store in Soho New York

located at SoHo 101 Wooster Street and finally a store in Short Hills New Jersey located at 1200

Morris Turnpike.



                                                 3
     Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 4 of 17 PageID #:4




       6.      Canada Goose incorporates a variety of distinctive marks in the design of its

various Canada Goose Products. As a result of its long-standing use, Canada Goose owns

common law trademark rights in its CANADA GOOSE Trademarks. Canada Goose has also

registered its trademarks with the United States Patent and Trademark Office. Canada Goose

Products typically include at least one of Canada Goose’s registered trademarks. Often several

Canada Goose marks are displayed on a single product. Canada Goose uses its trademarks in

connection with the marketing of its Canada Goose Products, including the following marks

which are collectively referred to as the “CANADA GOOSE Trademarks.”

REGISTRATION              REGISTERED                REGISTRATION          INTERNATIONAL
  NUMBER                  TRADEMARK                    DATE                   CLASSES
                                                                        For: Clothing, namely
                                                                        parkas, coats, jackets,
                                                                        pullovers, vests,
                                                                        sweaters, shirts,
                                                                        anoraks, and
   3,254,771                                      June 26, 2007
                                                                        headwear,
                                                                        substantially made of
                                                                        goose down, where
                                                                        applicable in class
                                                                        025.
                                                                        For: Outerwear,
                                                                        namely, coats, parkas,
                                                                        jackets, vests,
                                                                        pullovers, shirts,
                                                                        headwear, scarves,
   4,455,111            CANADA GOOSE              December 24, 2013
                                                                        gloves and mittens,
                                                                        substantially made of
                                                                        goose down, where
                                                                        applicable in class
                                                                        025.


                                                                        For: Clothing and
                                                                        outerwear, namely,
   5,102,866                                      December 20, 2016
                                                                        coats and jackets in
                                                                        class 025.



                                              4
      Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 5 of 17 PageID #:5




       7.        The CANADA GOOSE Trademarks have been used exclusively and continuously

in the U.S. by Canada Goose, some since at least as early as 1994, and have never been

abandoned. The above U.S. registrations for the CANADA GOOSE Trademarks are valid,

subsisting, in full force and effect, and Registration No. 3,254,771 is incontestable pursuant to 15

U.S.C. § 1065.     The registrations for the CANADA GOOSE Trademarks constitute prima facie

evidence of their validity and of Canada Goose’s exclusive right to use the CANADA GOOSE

Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct copies of the United States

Registration Certificates for the above-listed CANADA GOOSE Trademarks are attached hereto

as Exhibit 1.

       8.        The CANADA GOOSE Trademarks are exclusive to Canada Goose, and are

displayed extensively on Canada Goose Products and in Canada Goose’s marketing and

promotional materials.    Canada Goose Products have long been among the most popular

outerwear in the world and have been extensively promoted and advertised at great expense. In

fact, Canada Goose has expended millions of dollars annually in advertising, promoting and

marketing featuring the CANADA GOOSE Trademarks. Canada Goose Products have also been

the subject of extensive unsolicited publicity resulting from their high-quality, functional use in

extreme weather, and have been featured in luxury upscale magazines such as Travel and

Leisure, Town & Country, Vogue, GQ, Esquire and Elle. In fact, Canada Goose is known as the

unofficial outerwear of film crews, particularly those filming in extreme conditions, such as the

crew that filmed the documentary capturing the journey of a champion musher along the 2013

Iditarod trail. Canada Goose Products have also been featured prominently on screen, including

in the 2004 blockbuster “The Day After Tomorrow,” “Mr. Popper’s Penguins” in 2011, and

“Man of Steel” in 2013, which has bolstered Canada Goose’s popularity and relationship with



                                                 5
     Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 6 of 17 PageID #:6




the film industry. Because of these and other factors, the Canada Goose name and the CANADA

GOOSE Trademarks have become famous throughout the United States.

         9.    The CANADA GOOSE Trademarks are distinctive when applied to the Canada

Goose Products, signifying to the purchaser that the products come from Canada Goose and are

manufactured to Canada Goose’s quality standards. Whether Canada Goose manufactures the

products itself or licenses others to do so, Canada Goose has ensured that products bearing its

trademarks are manufactured to the highest quality standards.          The CANADA GOOSE

Trademarks have achieved tremendous fame and recognition, which has only added to the

distinctiveness of the marks. As such, the goodwill associated with the CANADA GOOSE

Trademarks is of incalculable and inestimable value to Canada Goose.

         10.   Since at least as early as 1999, Canada Goose has operated a website where it

promotes Canada Goose Products at canadagoose.com. Canada Goose Products are available for

online purchase through the official canadagoose.com website in Canada, the United States, the

United Kingdom, France, Belgium, Luxembourg, Netherlands, Ireland, Austria, Germany, Italy,

and Sweden, and also lists authorized U.S. retailers of Canada Goose Products. Online sales of

Canada Goose Products represent a significant portion of Canada Goose’s business.          The

canadagoose.com website features proprietary content, images and designs exclusive to Canada

Goose.

         11.   Canada Goose has expended substantial time, money, and other resources in

developing, advertising and otherwise promoting and protecting the CANADA GOOSE

Trademarks. As a result, products bearing the CANADA GOOSE Trademarks are widely

recognized and exclusively associated by consumers, the public, and the trade as being high-




                                              6
      Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 7 of 17 PageID #:7




quality products sourced from Canada Goose. Canada Goose is a multi-million-dollar operation,

and Canada Goose Products have become among the most popular of their kind in the world.

The Defendants

       12.    Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the ecommerce Internet stores under at least the Seller Aliases

identified on Schedule A and/or other seller aliases not yet known to Plaintiff. Upon information

and belief, Defendants reside and/or operate in the People’s Republic of China or other foreign

jurisdictions with lax trademark enforcement systems, or redistribute products from the same or

similar sources in those locations. Defendants have the capacity to be sued pursuant to Federal

Rule of Civil Procedure 17(b).

       13.    On information and belief, Defendants, either individually or jointly, operate one

or more ecommerce Internet stores under the Seller Aliases listed in Schedule A attached hereto.

Tactics used by Defendants to conceal their identities and the full scope of their operation make

it virtually impossible for Canada Goose to learn Defendants’ true identities and the exact

interworking of their counterfeit network. If Defendants provide additional credible information

regarding their identities, Canada Goose will take appropriate steps to amend the Complaint.

                      IV. DEFENDANTS’ UNLAWFUL CONDUCT

       14.    The success of the Canada Goose brand has resulted in its significant

counterfeiting. Consequently, Canada Goose has a worldwide anti-counterfeiting program and

regularly investigates suspicious websites and online marketplace listings identified in proactive

Internet sweeps and reported by consumers. In recent years, Canada Goose has identified

numerous fully interactive, ecommerce Internet stores on websites and online marketplace

platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate,



                                               7
      Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 8 of 17 PageID #:8




including the ecommerce Internet stores operating under the Seller Aliases, which were offering

for sale and/or selling Counterfeit Canada Goose Products to consumers in this Judicial District

and throughout the United States. Ecommerce sales, including through ecommerce Internet

stores like those of Defendants, have resulted in a sharp increase in the shipment of

unauthorized products into the United States. Exhibit 2, Excerpts from Fiscal Year 2018 U.S.

Customs and Border Protection (“CBP”) Intellectual Property Seizure Statistics Report. Over

90% of all CBP intellectual property seizures were smaller international mail and express

shipments (as opposed to large shipping containers). Id. Over 85% of CBP seizures originated

from mainland China and Hong Kong. Id. Counterfeit and pirated products account for billions

in economic losses, resulting in tens of thousands of lost jobs for legitimate businesses and

broader economic losses, including lost tax revenue.

       15.     Marketplace platforms do not adequately subject new sellers to verification and

confirmation of their identities, allowing counterfeiters to “routinely use false or inaccurate

names and addresses when registering with these Internet platforms.” Exhibit 3, Daniel C.K.

Chow, Alibaba, Amazon, and Counterfeiting in the Age of the Internet, NW. J. INT’L L. & BUS.

(forthcoming 2020), at 24.     Further, “Internet commerce platforms create bureaucratic or

technical hurdles in helping brand owners to locate or identify sources of counterfeits and

counterfeiters.” Exhibit 3 at 25.

       16.     Defendants have targeted sales to Illinois residents by setting up and operating

ecommerce Internet stores that target United States consumers using one or more Seller Aliases,

offer shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Counterfeit Canada Goose Products to residents of Illinois.




                                                8
      Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 9 of 17 PageID #:9




       17.     Defendants concurrently employ and benefit from substantially similar

advertising and marketing strategies. For example, Defendants facilitate sales by designing the

ecommerce Internet stores operating under the Seller Aliases so that they appear to unknowing

consumers to be authorized online retailers, outlet stores, or wholesalers. Ecommerce Internet

stores operating under the Seller Aliases appear sophisticated and accept payment in U.S. dollars

via credit cards, Alipay, Amazon Pay, Western Union and/or PayPal. Ecommerce Internet stores

operating under the Seller Aliases often include content and images that make it very difficult for

consumers to distinguish such stores from an authorized retailer. Canada Goose has not licensed

or authorized Defendants to use any of the CANADA GOOSE Trademarks, and none of the

Defendants are authorized retailers of genuine Canada Goose Products.

       18.     Many Defendants also deceive unknowing consumers by using the CANADA

GOOSE Trademarks without authorization within the content, text, and/or meta tags of their

websites in order to attract various search engines crawling the Internet looking for websites

relevant to consumer searches for Canada Goose Products. Other ecommerce Internet stores

operating under Seller Aliases omit using CANADA GOOSE Trademarks in the item title to

evade enforcement efforts while using strategic item titles and descriptions that will trigger their

listings when consumers are searching for Canada Goose Products.

       19.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to

Internet based ecommerce platforms.       On information and belief, certain Defendants have

anonymously registered and maintained Seller Aliases to prevent one from learning their true

identities and the scope of their ecommerce operation.




                                                 9
    Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 10 of 17 PageID #:10




       20.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Counterfeit Canada Goose Products. Such

seller alias registration patterns are one of many common tactics used by the Defendants to

conceal their identities, the full scope and interworking of their counterfeiting operation, and to

avoid being shut down.

       21.     Even though Defendants operate under multiple fictitious aliases, the ecommerce

Internet stores operating under the Seller Aliases share unique identifiers, such as design

elements, similarities of the price, description of the goods offered for sale, and of the

Counterfeit Canada Goose Products themselves offered for sale. For example, ecommerce

Internet stores operating under the Seller Aliases include notable common features, including use

of the same registration patterns, shopping cart platforms, accepted payment methods, check-out

methods, meta data, illegitimate SEO tactics, HTML user-defined variables, domain redirection,

lack of contact information, identically or similarly priced items and volume sales discounts, the

same incorrect grammar and misspellings, similar hosting services, similar name servers, and the

use of the same text and images. Additionally, Counterfeit Canada Goose Products for sale by

the Seller Aliases bear similar irregularities and indicia of being counterfeit to one another,

suggesting that the Counterfeit Canada Goose Products were manufactured by and come from a

common source and that Defendants are interrelated.

       22.     On information and belief, Defendants use templates with common design

elements that intentionally omit any contact information or other information for identifying

Defendants or other Seller Aliases they operate or use.

       23.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as



                                                10
    Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 11 of 17 PageID #:11




sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

        24.    Counterfeiters such as Defendants typically operate multiple payment accounts so

that they can continue operation in spite of Canada Goose’s enforcement efforts. On information

and belief, Defendants maintain off-shore bank accounts and regularly move funds from their

PayPal accounts or other financial accounts to off-shore bank accounts outside the jurisdiction of

this Court to avoid payment of any monetary judgment awarded to Canada Goose. Indeed,

analysis of PayPal transaction logs from previous similar cases indicates that off-shore

counterfeiters regularly move funds from U.S.-based PayPal accounts to off-shore bank accounts

outside the jurisdiction of this Court.

        25.    On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell Counterfeit Canada Goose Products in the same transaction, occurrence, or series

of transactions or occurrences. Defendants, without any authorization or license from Canada

Goose, have jointly and severally, knowingly and willfully used and continue to use the

CANADA GOOSE Trademarks in connection with the advertisement, distribution, offering for

sale, and sale of Counterfeit Canada Goose Products into the United States and Illinois over the

Internet.

        26.    Defendants’ unauthorized use of the CANADA GOOSE Trademarks in

connection with the advertising, distribution, offering for sale, and sale of Counterfeit Canada

Goose Products, including the sale of Counterfeit Canada Goose Products into the United States,

including Illinois, is likely to cause and has caused confusion, mistake, and deception by and

among consumers and is irreparably harming Canada Goose.



                                                11
    Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 12 of 17 PageID #:12




                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

         27.   Canada Goose hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

         28.   This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered CANADA

GOOSE Trademarks in connection with the sale, offering for sale, distribution, and/or

advertising of infringing goods. The CANADA GOOSE Trademarks are highly distinctive

marks.    Consumers have come to expect the highest quality from Canada Goose Products

offered, sold or marketed under the CANADA GOOSE Trademarks.

         29.   Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of the CANADA GOOSE Trademarks without Canada Goose’s

permission.

         30.   Canada Goose is the exclusive owner of the CANADA GOOSE Trademarks.

Canada Goose’s United States Registrations for the CANADA GOOSE Trademarks (Exhibit 1)

are in full force and effect. Upon information and belief, Defendants have knowledge of Canada

Goose’s rights in the CANADA GOOSE Trademarks, and are willfully infringing and

intentionally using counterfeits of the CANADA GOOSE Trademarks. Defendants’ willful,

intentional and unauthorized use of the CANADA GOOSE Trademarks is likely to cause and is

causing confusion, mistake, and deception as to the origin and quality of the Counterfeit Canada

Goose Products among the general public.

         31.   Defendants’    activities   constitute   willful   trademark   infringement   and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

                                                12
    Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 13 of 17 PageID #:13




       32.     Canada Goose has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Canada Goose will continue to suffer irreparable harm to its reputation and the

goodwill of its well-known CANADA GOOSE Trademarks.

       33.     The injuries and damages sustained by Canada Goose have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit Canada Goose Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       34.     Canada Goose hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

       35.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

Canada Goose Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with Canada

Goose or the origin, sponsorship, or approval of Defendants’ Counterfeit Canada Goose Products

by Canada Goose.

       36.     By using the CANADA GOOSE Trademarks on the Counterfeit Canada Goose

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Counterfeit Canada Goose Products.

       37.     Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit Canada Goose Products to the general public

involves the use of counterfeit marks and is a willful violation of Section 43 of the Lanham Act,

15 U.S.C. § 1125.




                                               13
    Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 14 of 17 PageID #:14




       38.      Canada Goose has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Canada Goose will continue to suffer irreparable harm to its reputation and the

goodwill of its Canada Goose brand.

                                     PRAYER FOR RELIEF

WHEREFORE, Canada Goose prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using the CANADA GOOSE Trademarks or any reproductions, counterfeit copies or

             colorable imitations thereof in any manner in connection with the distribution,

             marketing, advertising, offering for sale, or sale of any product that is not a genuine

             Canada Goose Product or is not authorized by Canada Goose to be sold in connection

             with the CANADA GOOSE Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

             Canada Goose Product or any other product produced by Canada Goose, that is not

             Canada Goose’s or not produced under the authorization, control, or supervision of

             Canada Goose and approved by Canada Goose for sale under the CANADA GOOSE

             Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

             Counterfeit Canada Goose Products are those sold under the authorization, control or

             supervision of Canada Goose, or are sponsored by, approved by, or otherwise

             connected with Canada Goose;




                                                 14
    Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 15 of 17 PageID #:15




       d. further infringing the CANADA GOOSE Trademarks and damaging Canada Goose’s

          goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

          moving, storing, distributing, returning, or otherwise disposing of, in any manner,

          products or inventory not manufactured by or for Canada Goose, nor authorized by

          Canada Goose to be sold or offered for sale, and which bear any of Canada Goose’s

          trademarks, including the CANADA GOOSE Trademarks, or any reproductions,

          counterfeit copies or colorable imitations thereof;

2) Entry of an Order that, at Canada Goose’s choosing, the registrant of Defendants’ Domain

   Names shall be changed from the current registrant to Canada Goose, and that the domain

   name registries for Defendants’ Domain Names, including, but not limited to, VeriSign, Inc.,

   Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public Interest Registry, shall

   unlock and change the registrar of record for the Domain Names to a registrar of Canada

   Goose’s selection, and that the domain name registrars, including, but not limited to,

   GoDaddy Operating Company, LLC (“GoDaddy”), Name.com, PDR LTD. d/b/a

   PublicDomainRegistry.com (“PDR”), and Namecheap, Inc. (“Namecheap”), shall take any

   steps necessary to transfer the Domain Names to a registrar account of Canada Goose’s

   selection; or that the same domain name registries shall disable Defendants’ Domain Names

   and make them inactive and untransferable;

3) Entry of an Order that, upon Canada Goose’s request, those in privity with Defendants and

   those with notice of the injunction, including, without limitation, any online marketplace

   platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, web

   hosts, sponsored search engine or ad-word providers, credit cards, banks, merchant account



                                                15
    Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 16 of 17 PageID #:16




   providers, third party processors and other payment processing service providers, Internet

   search engines such as Google, Bing, and Yahoo, and domain name registrars, including, but

   not limited to, GoDaddy, Name.com, PDR, and Namecheap, (collectively, the “Third Party

   Providers”) shall:

       a. disable and cease providing services being used by Defendants, currently or in the

           future, to engage in the sale of goods using the CANADA GOOSE Trademarks;

       b. disable and cease displaying any advertisements used by or associated with

           Defendants in connection with the sale of counterfeit and infringing goods using the

           CANADA GOOSE Trademarks; and

       c. take all steps necessary to prevent links to the Seller Aliases identified on Schedule A

           from displaying in search results, including, but not limited to, removing links to the

           Seller Aliases from any search index;

4) That Defendants account for and pay to Canada Goose all profits realized by Defendants by

   reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the CANADA GOOSE Trademarks be increased by a sum not exceeding

   three times the amount thereof as provided by 15 U.S.C. § 1117;

5) In the alternative, that Canada Goose be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   CANADA GOOSE Trademarks;

6) That Canada Goose be awarded its reasonable attorneys’ fees and costs; and

7) Award any and all other relief that this Court deems just and proper.




                                               16
    Case: 1:20-cv-00334 Document #: 1 Filed: 01/16/20 Page 17 of 17 PageID #:17




Dated this 16th day of January 2020.   Respectfully submitted,


                                       /s/ Justin R. Gaudio
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       Jake C. Christensen
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080
                                       312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       jchristensen@gbc.law

                                       Attorneys for Plaintiff Canada Goose Inc.




                                         17
